DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori, Reg. No. 59,784, on June 28, 2022.
The application has been amended as follows: 
	In the last line of claim 7, “the surface other than the top surface” has been changed to read --a surface other than the top surface--. 

Allowable Subject Matter
Claims 2 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 2 has been amended to include the limitations from previous claim 1 to place it in independent form. Claim 7 has been amended to include the limitations from previous claims 1 and 3 to place it in independent form. Deacon (US 4,242,114) is considered to represent the closest prior art. In regard to claim 2, there is no teaching or suggestion in Deacon for the side surface to include a coup0ling surface to which the pipe is couple, and for a vibration transmitted to the top surface to be larger than a vibration transmitted to the coupling surface. Claims 3 – 6 depend from claim 2 and are allowed for at least the same reason as claim 2. In regard to claim 7, there is no teaching or suggestion in Deacon for the vibration transmission member to include a third portion that applies a vibration by repeating approach/separation to/from the top surface, and a fourth portion that applies vibration by repeating approach/separation to/from a surface other than the top surface. Claims 8 and 9 depend from claim 7 and are allowed for at least the same reason as claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773